DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 17, line 31, Item 41: “°Con” should read “°C on”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 21-22 are rejected under 35 U.S.C. 112(b)
With respect to claim 17, the claim depends from claim 8, which has been cancelled. Thus, the claim is indefinite since it is unclear what subject matter is being further limited by the claim. In the interests of compact prosecution, the claim has been interpreted as if it depends from claim 1, which recites non-spherical particles (d) and because it appears that the limitations of claim 8 were incorporated into claim 1.
With respect to claim 21, the claim recites a mineral filler selected from the group consisting of… and/or Na2O” in lines 3-4. The scope of the claim is confusing given that this is not proper Markush language. It is advised that “and/or” is changed to “and” before “Na2O”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10-11, 17-18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (European Patent Application Publication 2,700,683 A1, hereinafter “Cura”) in view of Yasmin et al. (Processing of expanded graphite reinforced polymer nanocomposites, hereinafter “Yasmin”).
With respect to claims 1-3 and 17, 
Cura does not teach wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 10 wt.-% relative to the total weight of the composition.
Yasmin teaches an epoxy resin matrix reinforced with expanded graphite (see Processing of expanded graphite reinforced polymer nanocomposites, Abstract). Yasmin further teaches the expanded graphite is an assortment of graphite sheets (see Processing of expanded graphite reinforced polymer nanocomposites, 2.1 Materials, paragraph 2), which corresponds to the non-spherical particles as presently claimed. Yasmin teaches it is beneficial to use expanded graphite as a reinforcing material in order to improve the mechanical properties, electrical conductivity, and barrier properties of the resin (see Processing of expanded graphite reinforced polymer nanocomposites, 1. Introduction, paragraph 1). While there is no teaching from Yasmin that the expanded graphite is inorganic, given that it is identical to that of the present invention, it would necessarily inherently be inorganic.
Cura and Yasmin are analogous inventions in the field of epoxy resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermosettable composition of Cura with the expanded graphite of Yasmin in order to provide a reinforced resin with improved mechanical properties, electrical conductivity, and barrier properties (Yasmin, Processing of expanded graphite reinforced polymer nanocomposites, 1. Introduction, paragraph 1).
Regarding the amount of non-spherical particles, Yasmin teaches the expanded graphite, i.e. non-spherical particles, is present in a concentration of 1 to 2 Processing of expanded graphite reinforced polymer nanocomposites, Abstract), which overlaps with that presently claimed.
With respect to claim 4, Yasmin teaches the expanded graphite is made of sheets (see Processing of expanded graphite reinforced polymer nanocomposites, 2.1 Materials, paragraph 2), i.e. flake shape.
With respect to claim 5, Yasmin teaches the expanded graphite has a thickness of less than 100 nm (0.1 µm) and a diameter of less than 10 µm (see Processing of expanded graphite reinforced polymer nanocomposites, 2.1 Materials, paragraph 2) which would result in an aspect ratio that would overlap that claimed. Therefore, the aspect ratio is 1:2.5 (0.4) or greater whenever the thickness is 99 nm and the diameter is 240 nm (99:240 = 0.4125), the thickness is 90 nm and the diameter is 200 nm (90:200 = 0.45), etc. When the thickness is 99 nm and the diameter is 240 nm, the aspect ratio (99:240 = 0.4125) is in the range of from 1:1.25 (0.8) to 1:20 (0.05).
With respect to claims 10 and 18, Cura teaches the film of Example 1, which is made from 54.5 wt.% Epikote 828, 26.0 wt.% PK-HP 200, 13.5 wt.% Paraloid 2650A, 3.3 wt.% Amicure CG1200, 1.5 wt.% Omicure U52M, and 1.3 wt.% Micropearl F48D (Table 2, page 16) has an overlap shear strength at room temperature of 21 MPa, an overlap shear strength at 80°C of 16 MPa, and an overlap shear strength at -40°C of 21 MPa (Table 4, page 17). Cura defines “room temperature” to be 23°C ± 2°C ([0103]). Epikote 828 is an epoxy compound, PK-HP 200 is a thermoplastic compound, Paraloid 2650 A is a toughening agent, Amicure CG1200 is a curing agent, and Micropearl F48D is a blowing agent (Table 1, page 15). Given that the expandable graphite as taught by Yasmin further enhances the mechanical properties of a film they are contained in, the 
It is apparent, however, that the instantly claimed amount of epoxy and that taught by Cura’s example 1 are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of epoxy taught by Cura’s example 1 and the amount disclosed in the present claims, and further given the fact that no criticality is disclosed in the present invention with respect to the amount of epoxy, it therefore would have been obvious to one of ordinary skill in the art that the amount of epoxy disclosed in the present claims is but an obvious variant of the amounts disclosed in Cura’s example 1, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Alternatively with respect to claims 10 and 18, while there is no explicit teaching for Cura in view of Yasmin that the thermosettable structural adhesive composition has an overlap shear strength according to DIN EN 1465 of at least 21 
With respect to claim 11, although there is no explicit teaching from Cura in view of Yasmin that the thermosettable structural adhesive composition has a cohesive failure mode in a T-peel test according to ASTM D1876, given that Cura in view of Yasmin teaches a composition being made of epoxy compound, a thermoplastic resin, an epoxy curing agent, and non-spherical expanded graphite in an amount of 1-2 wt.% identical to that presently claimed, then it is clear that it would necessarily inherently have a cohesive failure mode in a T-peel test according to ASTM D1876.
With respect to claim 24, Cura teaches the thermosettable composition includes blowing agents, such as encapsulated and non-encapsulated blowing agents ([0037-0038]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1) in view of Yasmin et al. (Processing of expanded graphite reinforced polymer nanocomposites), hereinafter “modified Cura”, as applied to claim 1 above, and further in view of Yashimoto et al. (WO 2014/136773 A1, hereinafter “Yashimoto”). It is noted that the teachings of Yashimoto are based off a machine .
With respect to claims 21-23, modified Cura does not teach wherein the thermosettable structural adhesive composition further comprises a mineral filler selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, and Na-2O, nor wherein the amount of the mineral filler is from 0.5 to 50 wt.-% relative to the total weight of the composition.
Yashimoto teaches the use of filler in an epoxy resin ([0030]), where the filler includes magnesia ([0032]), i.e. MgO. While there is no explicit teaching that magnesia is a mineral filler, given that it is identical to that presently claimed, then it would necessarily inherently be a mineral filler. Yashimoto further teaches the amount of filler is 40 to 90 parts by weight with respect to 100 parts by weight of the composition ([0037]), i.e. 40-90 wt.-%, which overlaps with that presently claimed.
Modified Cura and Yashimoto are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of modified Cura to contain magnesia in a range of 40-50 wt.-% as taught by Yashimoto in order to provide an epoxy with sufficient thermal conductivity (Yashimoto [0037]).
Claims 1-4, 10-11, 17-18, and 24 are rejected under 35 U.S.C. 103Cura et al. (EP 2 700 683 A1, hereinafter “Cura”) in view of Smith (US 2008/0166484 A1).
With respect to claims 1-4 and 17, Cura teaches a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura additionally teaches the thermosettable composition comprise: 30 to 60 wt.-% epoxy; 10 to 40 wt.-% thermoplastic resin, i.e. thermoplastic compound; and 2 to 15 wt.-% epoxy curing agent ([0015]), which overlaps with that presently claimed.
Cura does not teach wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 7 wt.-% relative to the total weight of the composition.
Smith teaches a flame retardant material made of an epoxy and graphite ([0044-0046] and [0048]). Smith further teaches the graphite has a flake shape ([0076]), i.e. is non-spherical, and the amount of graphite is 1 to 60% by weight ([0078]) in order to provide an article with superior mechanical strength ([0079]).
Cura and Smith are analogous inventions in the field of epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura to contain flake-shaped graphite in an amount of 1 to 7% by weight as taught by Smith in order to provide an article with superior mechanical strength when cured (Smith [0079]). While there is no explicit teaching that the graphite is inorganic, given that it is identical to that presently claimed, then it would necessarily inherently be inorganic.
With respect to claims 10 and 18, Cura teaches the film of Example 1, which is made from 54.5 wt.% Epikote 828, 26.0 wt.% PK-HP 200, 13.5 wt.% Paraloid 2650A, 
It is apparent, however, that the instantly claimed amount of epoxy and that taught by Cura’s example 1 are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of epoxy taught by Cura’s example 1 and the amount 
Alternatively with respect to claims 10 and 18, while there is no explicit teaching for Cura in view of Smith that the thermosettable structural adhesive composition has an overlap shear strength according to DIN EN 1465 of at least 21 MPa at -40°C and/or of at least 17 MPa at 23°C and/or at least 11 MPa at 80°C and/or a T-peel strength according to ASTM D1876 of at least 170 N, and/or a drop of overlap shear strength according to DIN EN 1465 after cataplasma conditions of 25% or less as presently claimed, given that Cura in view of Smith teaches an identical composition with identical components with component contents that overlap with that presently claimed, then it is clear that it would necessarily inherently have the properties presently claimed.
With respect to claim 11, 
With respect to claim 24, Cura teaches the use of a blowing agent, including encapsulated and non-encapsulated blowing agents ([0037-0038]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1) in view of Smith (US 2008/0166484 A1), hereinafter “modified Cura”, as applied to claim 1 above, and further in view of Studart et al. (US 2013/0053471 A1, hereinafter “Studart”).
With respect to claims 5-7, modified Cura does not teach wherein the non-spherical particles have an aspect ratio of at least 1:2.5, nor wherein the grain size is from 30 µm to 200 µm.
Studart teaches non-spherical particles including graphite platelets ([0027]), i.e. graphite flakes, embedded in a matrix (Abstract). Studart further teaches the matrix includes epoxies ([0032]), and that the non-spherical reinforcing particles have thicknesses of 1 nm to 10 µm and a width of 10 nm to 100 µm ([0020]), which overlaps with the grain size presently claimed. Studart further teaches that the length is at least twice as large as the thickness ([0020]), i.e. the aspect ratio of the particle is at least 1:2, which overlaps with that presently claimed. It is the examiner’s position that such dimensions would cause the non-spherical graphite to have a flake-like shape as claimed.
Modified Cura and Studart are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphite of modified Cura to be the .
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1) in view of Smith (US 2008/0166484 A1), hereinafter “modified Cura”, as applied to claim 1 above, and further in view Yashimoto et al. (WO 2014/136773 A1). It is noted that the teachings of Yashimoto are based off a machine translation of the reference included with the non-final Office action mailed 24 July 2020.
With respect to claims 21-23, modified Cura does not teach the thermosettable structural adhesive composition further comprises a mineral filler selected from the group consisting of MgO, CaO, BaO, K2O, Li--2O, and Na2O, nor wherein the amount of filler is 0.5 to 50 wt.-% relative to the total weight of the composition.
Yashimoto teaches the use of filler in an epoxy resin ([0030]), where the filler includes magnesia ([0032]), i.e. MgO. While there is no explicit teaching that magnesia is a mineral filler, given that it is identical to that presently claimed, then it would necessarily inherently be a mineral filler. Yashimoto further teaches the amount of filler is 40 to 90 parts by weight with respect to 100 parts by weight of the composition ([0037]), i.e. 40-90 wt.-%, which overlaps with that presently claimed.
Modified Cura and Yashimoto are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of modified Cura to contain .

Response to Arguments
Applicant’s arguments, see page 17, filed 24 November 2020, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification have been withdrawn.
Applicant’s arguments, see page 17, filed 24 November 2020, with respect to the objections to claims 2-8, 10-11, and 16-18 have been fully considered and are persuasive. The objections to claims 2-8, 10-11, and 16-18 have been withdrawn.
Applicant’s arguments, see page 17, filed 24 November 2020, with respect to the nonstatutory double patenting rejections of claims 1-2, 4, 6, and 16 over claim 2 of U.S. Patent No. 10,632,707 B2 in view of Toshioka et al. (European Patent Application Publication 2,377,903 A1) have been fully considered and are persuasive. The nonstatutory double patenting rejections of claims 1-2, 4, 6, and 16 have been withdrawn.
Applicant’s arguments, see page 18, filed 24 November 2020, with respect to the 35 U.S.C. 112(b) rejection of claim 3 and the 35 U.S.C. 112(d) rejections of claims 7 and 16 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claim 3 has been withdrawn; similarly, the 35 U.S.C. 112(d) rejections of claims 7 and 16 have been withdrawn.
In light of the cancellation of claims 8 and 16, the 35 U.S.C. 103 rejections of claims 8 and 16 are withdrawn.
Applicant’s arguments, see page 18, filed 24 November 2020, with respect to the 35 U.S.C. 103 rejections of claims 1-7, 10-11, 16, and 18 over Cura et al. (EP 2 700 683 A1) in view of Yashimoto et al. (WO 2014/136773) have been fully considered and are persuasive. The 35 U.S.C. 103 rejections over Cura et al. and Yashimoto et al. of claims 1-7, 10-11, 16, and 18 are withdrawn.
Due to the amendment to claim 6, the 35 U.S.C. 103 rejection of claim 6 over Cura et al. (EP 2 700 683 A1) in view of Yasmin et al. (Processing of expanded graphite reinforced polymer nanocomposites) has been withdrawn.
Applicant’s arguments, see page 18, filed 24 November 2020, with respect to the 35 U.S.C. 103 rejections of claims 1-6, 8, 10-11, and 16-18 over Cura et al. (EP 2 700 683 A1) in view of Yasmin et al. (Processing of expanded graphite reinforced polymer nanocomposites) have been fully considered but are not persuasive. Applicant argues the claim rejections are moot in view of the claim amendments. The examiner respectfully disagrees.
Aside from the withdrawn rejections noted above, claims 1-5, 10-11, and 17-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. in view of Yasmin et al. as set forth in the rejections above in paragraphs 13-26.
Applicant’s request for rejoinder is denied since no claims are allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787